              Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 1 of 30




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

                                                        :
                                                        :
                                                        :
 AMY COOPER                                             :                Civil Action No.:
                                                        :       21 Civ. ___________ (      )(          )
 Plaintiff,                                             :
                                                        :
               v.                                       :    COMPLAINT WITH JURY DEMAND
                                                        :
 FRANKLIN TEMPLETON, FRANKLIN                           :
 TEMPLETON INVESTMENTS, FRANKLIN                        :
 RESOURCES, INC., JENNY JOHNSON,                        :
 FRANKLIN TEMPLETON CORPS. XYZ 1-10,                    :
 JOHN DOES and/or JANE DOES 1-10,                       :

 Defendants.

        Plaintiff Amy Cooper (“Plaintiff”), by her attorneys Law Office of Andrea Paparella,

PLLC and Litt Law, PC alleges as follows against Franklin Templeton, Franklin Templeton

Investments, Franklin Resources, Inc., Jenny Johnson, Franklin Templeton Corps. XYZ 1-10, John

Does and/or Jane Does 1-10 (collectively “Franklin Templeton” or “Defendants”):

                                           SUMMARY

1. On May 25, 2020, Plaintiff was confronted in Central Park by Christian Cooper while walking

her dog alone. This confrontation became international news as a racial flashpoint, characterized

as a privileged white female “Karen” caught on video verbally abusing an African American male

with no possible reason other than the color of his skin.



2. This characterization was created and nurtured, in whole or in part, by the public statements

published by the Defendants to millions of people reporting that it had: a) performed a legitimate

investigation into its employee and the events of May 25, 2020, b) that the legitimate investigation
           Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 2 of 30




determined indisputably that Plaintiff was a racist, and c) that due to the results of their legitimate

investigation, the Plaintiff’s employment with the Defendants was terminated.



3. Franklin Templeton’s alleged investigation and results provided legitimacy to the “Karen” story,

and appeared to provide justification for those who sought the destruction of the Plaintiff’s life.



4. But the Defendants never performed an investigation into the confrontation between Plaintiff

and Christian Cooper in Central Park on May 25, 2020.



5. Even a perfunctory investigation would have shown that Plaintiff did not shout at Christian

Cooper or call the police from Central Park on May 25, 2020 because she was a racist--she did

these things because she was alone in the park and frightened to death after being selected as the

next target of Christian Cooper, an overzealous birdwatcher engaged in Central Park’s ongoing

feud between birdwatchers and dog owners.



6. Christian Cooper was a birdwatcher with a history of aggressively confronting dog owners in

Central Park who walked their dogs without a leash. It was Christian Cooper’s practice and

intent to cause dog owners to be fearful for their safety and the safety of their dogs, and he had a

history of doing so to people, including to one African American man who wrote national media

stating: “when I saw that video, I thought, I cannot imagine if he approached [Plaintiff] the same

way how she may have genuinely been afraid for her life.”



7. But Franklin Templeton perpetuated and legitimized the story of “Karen” vs. an innocent



                                                  2
           Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 3 of 30




African American to its perceived advantage, with reckless disregard for the destruction of

Plaintiff’s life in the process.

                                    FACTUAL BACKGROUND

                                   a. The Defendants’ Statements

8. On May 25, 2020, Franklin Templeton published a statement on Twitter about the Central Park

incident stating:

                We take these matters very seriously, and we do not condone racism of any
                kind. While we are in the process of investigating the situation, the
                employee involved has been put on administrative leave.


9. On May 26, 2020 at or around 2:24 p.m., Franklin Templeton published another statement on

Twitter announcing that they performed an “internal review” of the Central Park incident.



10. The May 26, 2020 statement announced that Franklin Templeton terminated Plaintiff’s

employment as a result of the Defendants’ internal review.



11. The May 26, 2020 statement announced that Franklin Templeton “do(es) not tolerate racism

of any kind.”



12. The May 26, 2020 statement on Twitter was “liked” by over 277,000 people, and seen by

countless more.



13. The public to whom Franklin Templeton published the May 26, 2020 statement knew and

understood that the subject of Franklin Templeton’s statement was Plaintiff.




                                                3
          Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 4 of 30




14. The May 26, 2020 statement was intended to, and had the effect of, conveying that Franklin

Templeton had performed a thorough and fair investigation, and that the result of the investigation

was the conclusion that Plaintiff was a racist.



15. On June 2, 2020, the President and CEO of Franklin Templeton, Jenny Johnson, participated

in a Bloomberg video interview and answered questions exclusively about the Defendants’

termination of Plaintiff’s employment.



16. During the June 2, 2020 Bloomberg interview, Jenny Johnson stated that the facts of this matter

were fully reviewed prior to the Defendants’ decision to terminate Plaintiff’s employment.



17. During the June 2, 2020 Bloomberg interview, Jenny Johnson stated that Franklin Templeton

terminated Plaintiff’s employment because “the facts were undisputed in this case.”



18. Among other internet locations, the June 2, 2020 Bloomberg interview has been publicly

available on www.Bloomberg.com from June 2, 2020 through the present.



19. The Defendants intended the June 2, 2020 Bloomberg interview to be widely seen by the

public.



20. The June 2, 2020 Bloomberg interview was intended to, and had the effect of, conveying that

a thorough and fair investigation had been performed by Franklin Templeton, and that the result

of the investigation concluded that the “facts were undisputed” that Plaintiff was a racist.



                                                  4
           Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 5 of 30




21. On July 6, 2020, the President and CEO of Franklin Templeton, Jenny Johnson, participated

in a video interview with Fortune Magazine.



22. During the July 6, 2020 interview, Jenny Johnson announced: “[Defendants] espouse zero

tolerance for racism.”



23. The Defendants intended the July 6, 2020 interview to be widely seen by the public.



24. Among other internet locations, the July 6, 2020 interview has been publicly available on

www.Fortune.com from July 6, 2020 through the present.



25. The July 6, 2020 interview was intended to, and had the effect of, conveying that Franklin

Templeton had performed a thorough and fair investigation, and that the result of the investigation

concluded that Plaintiff was a racist and that is why Franklin Templeton fired her.



                               b. The Defendants’ “Investigation”

26. Upon information and belief, Franklin Templeton performed no investigation into the May 25,

2020 incident in Central Park involving Plaintiff.



27. Franklin Templeton’s only communication with Plaintiff about the May 25, 2020 incident in

Central Park involving the Plaintiff occurred on May 25, 2020 while Plaintiff was palpably

distraught and fearful of her safety.



                                                 5
          Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 6 of 30




28. Franklin Templeton did not seek to communicate with Plaintiff about the May 25, 2020

incident in Central Park involving Plaintiff except on May 25, 2020 while the Plaintiff was

palpably distraught and fearful of her safety.



29. Upon information and belief, Franklin Templeton did not interview Christian Cooper about

the May 25, 2020 incident in Central Park involving Plaintiff.



30. Upon information and belief, Franklin Templeton did not seek to interview Christian Cooper

about the May 25, 2020 incident in Central Park involving Plaintiff.



31. Upon information and belief, Franklin Templeton did not interview anyone about the May 25,

2020 incident in Central Park involving Plaintiff.



32. Upon information and belief, Franklin Templeton did not seek to interview anyone about the

May 25, 2020 incident in Central Park involving Plaintiff.



33. Upon information and belief, Franklin Templeton did not obtain Plaintiff’s full 911 calls from

the New York City Police Department.



34. Upon information and belief, Franklin Templeton did not attempt to obtain Plaintiff’s full 911

calls from the New York City Police Department.




                                                 6
            Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 7 of 30




35. Upon information and belief, Franklin Templeton did not investigate what took place between

Plaintiff and Christian Cooper prior to Christian Cooper videotaping their interaction on May 25,

2020 in Central Park.



36. Upon information and belief, Franklin Templeton did not obtain minutes from New York City

Park Board Meetings pre-dating the May 25, 2020 incident in Central Park involving Plaintiff,

which record that Christian Cooper had previously been involved in an altercation in Central Park

where, in Christian Cooper’s own words, “it has gotten ugly between birders and unleashed dog

walkers.”



37. Upon information and belief, Franklin Templeton made no attempt to obtain minutes from

New York City Park Board Meetings pre-dating the May 25, 2020 incident in Central Park

involving Plaintiff, which record that Christian Cooper had previously been involved in an

altercation in Central Park where, in Christian Cooper’s own words, “it has gotten ugly between

birders and unleashed dog walkers.”



                                       c. Jerome Lockett

38. Upon information and belief Franklin Templeton did not interview Jerome Lockett or anyone

else familiar with Mr. Cooper’s past in Central Park to obtain their perspective on the May 25,

2020 incident in Central Park involving Plaintiff.



39. Upon information and belief Franklin Templeton did not seek to interview Jerome Lockett or

anyone else familiar with Mr. Cooper’s past in Central Park to obtain their perspective on the May



                                                 7
          Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 8 of 30




25, 2020 incident in Central Park involving Plaintiff.



40. Jerome Lockett identifies as an African American male.



41. Jerome Lockett identifies as a dog owner and resident of New York City.



42. Upon information and belief, Jerome Lockett frequently takes his dog to Central Park for

walks.



43. Upon information and belief, prior to the May 25, 2020 incident in Central Park involving

Plaintiff, Christian Cooper approached Jerome Lockett aggressively, shouting: “YOU NEED TO

LEASH YOUR DOG!!! THEY CAN’T BE OFF-LEASH IN HERE.”



44. Upon information and belief, when Jerome Lockett refused to engage Christian Cooper and

turned his back to walk away, Christian Cooper escalated his aggression and attempted to lure

Jerome Lockett’s dog away from Jerome Lockett.



45. Upon information and belief, Christian Cooper said: “if you’re gonna do what you want, then

I’m gonna do what I want, but you’re not gonna like it.”



46. Upon information and belief, Christian Cooper had to be physically separated from Jerome

Lockett’s dog by Jerome Lockett.




                                                 8
          Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 9 of 30




47. Upon information and belief, Christian Cooper caused, and intended to cause, Jerome Lockett

to feel himself and his dog threatened.



48. In his May 26, 2020 statement to media, Jerome Lockett wrote:

               As a black man, I am not scared of another person because their race or
               ethnicity, but this man IS threatening with his body language and
               screaming. I don’t know Amy Cooper at all, I’ve said hello to her because
               that’s what dog owners do to other owners in the park, but when I saw that
               video, I thought, I cannot imagine if he approached her the same way
               how she may have genuinely been afraid for her life. She may not be like
               me willing to physically defend herself or her dog. I understand the optics
               of this video aren’t great, but people need to understand
               this man is a dick and probably did threaten her. You can read his Facebook
               post where he tells the world he told her “you’re not gonna like what I’m
               going to do next.” That’s a threat. And she has no idea if this man is pulling
               out a knife, a gun, or a treat that (sic) laced with a rat poison. If I wasn’t
               who I was, I would of called the police on that guy too. Sure, we’re
               breaking the rules by having our dogs off leash in a park that has 80% of
               its area off-leash hours, but that gives that guy no authority to accost
               people in such manner.

               My two fellow dog owners have had similar situations with this man,
               but don’t feel comfortable coming forward because they’re white. They
               think they’ll be seen as some “Karen” or whatever. I obviously don’t
               have that fear. I am a liberal man who voted for Barack, Bernie, and
               Bernie again. I’ll be voting for Biden as he’s the lesser of two evils. I’m not
               some right wing nut job trying to push an agenda. I just think it’s unfair and
               uncool how the world is pushing their own agenda with this story. Not
               everyone has a personal experience like this so I get it because of the optics,
               but I beg you guys to please publish my words. This is not the story we all
               want.

(Emphasis added.)

49. Upon information and belief, Christian Cooper initiated the same or a similar series of

aggressive actions against other dog owners in Central Park prior to the May 25, 2020 incident in

Central Park involving Plaintiff.




                                                 9
          Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 10 of 30




50. A full and complete copy of Jerome Lockett’s version of these events which he shared with

NBCUniversal is annexed hereto as Exhibit “A.”



                      d. Christian Cooper’s Confrontation with Plaintiff

51. On May 25, 2020, Christian Cooper initiated the same or a similar series of aggressive actions

as he did against Jerome Lockett and others against Plaintiff, causing Plaintiff to reasonably fear

for her safety and the safety of her dog.



52. Plaintiff called the police on May 25, 2020 from Central Park because Christian Cooper’s

intentionally aggressive actions reasonably caused her to fear for her safety and the safety of her

dog, the same or similar as Christian Cooper had done in the past.



53. Plaintiff did not call the police on May 25, 2020 from Central Park because she was a racist.



54. Plaintiff called the police on May 25, 2020 because she reasonably feared for her safety and

the safety of her dog after Christian Cooper selected her as the next dog owner he would attack for

having a dog off its leash in Central Park.



55. If Defendants had performed an investigation into the May 25, 2020 incident in Central Park

involving Plaintiff, they would have known that Plaintiff did not call the police because she was a

racist.



56. If Defendants had performed an investigation into the May 25, 2020 incident in Central Park



                                                10
          Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 11 of 30




involving Plaintiff, they would have known that Plaintiff reasonably feared for her safety because

Christian Cooper selected her as the next dog owner he would attack for having a dog off its leash

in Central Park.



57. The Defendants knew that they had not performed an investigation into the May 25, 2020

incident in Central Park involving Plaintiff, but nevertheless published statements that they had.



58. The Defendants knew that they had not performed an investigation into the May 25, 2020

incident in Central Park involving Plaintiff concluding that Plaintiff was a racist, but nevertheless

published statements that they had.



59. The Defendants knew that they had not performed an investigation into the May 25, 2020

incident in Central Park involving Plaintiff finding that the facts were undisputed that Plaintiff was

a racist, but nevertheless published statements that they had.



                                   e. Plaintiff’s Race and Gender

60. Upon information and belief, the Defendants would have performed an investigation but for

Plaintiff’s race.



61. Upon information and belief, the Defendants would not have made knowingly false statements

about Plaintiff but for Plaintiff’s race.



62. Upon information and belief, the Defendants would not have terminated Plaintiff’s



                                                 11
          Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 12 of 30




employment but for Plaintiff’s race.



63. Upon information and belief, the Defendants would have performed an investigation if the

Plaintiff was a different gender.



64. Upon information and belief, the Defendants would not have made knowingly false statements

about the Plaintiff if the Plaintiff was a different gender.



65. Upon information and belief, the Defendants would not have terminated Plaintiff’s

employment if the Plaintiff was a different gender.



66. Upon information and belief, in 2013, Chuck Johnson joined Franklin Resources’ board of

directors, a position he held until February 2020.



67. Upon information and belief, Chuck Johnson is a male.



68. Upon information and belief, Chuck Johnson is a convicted felon who was incarcerated for

two months.



69. Upon information and belief, in 2002, Chuck Johnson “slammed his wife into a kitchen stove

hard enough to break the bones of her face.” https://nypost.com/2020/05/30/the-firm-that-fired-

amy-cooper-promoted-heir-who-beat-his-wife/




                                                  12
          Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 13 of 30




70. Upon information and belief, when Chuck Johnson joined Franklin Resources’ board of

directors, Franklin Resources knew of Chuck Johnson’s criminal conviction and incarceration for

physically hurting his wife.



                               f. The Destruction of Plaintiff’s Life

71. Plaintiff’s personal and professional life has been destroyed by the knowingly false statements

Defendants made.



72. As one example, the CFA (Chartered Financial Analyst) Institute initiated an investigation and

disciplinary proceeding into the Plaintiff based on the Defendants’ statements.



73. A true and accurate copy of the letter from CFA Institute providing Notice of Investigation is

annexed hereto as Exhibit “B.”



74. The Defendants knew or should have known their knowingly false statements would cause

Plaintiff severe emotional distress.



75. Plaintiff did, in fact, suffer severe emotional distress because of the knowingly false statements

of the Defendants.



76. Defendants received countless phone calls on May 25, 2020 from people seeking to make

threats to and harass the Plaintiff on the basis of her race and/or gender.




                                                 13
          Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 14 of 30




77. Defendants’ telephone system provided Plaintiff’s personal cell phone number to people who

called on May 25, 2020 seeking to make threats to and harass Plaintiff because of her race and/or

gender.



78. By their telephone system providing people who called on May 25, 2020 seeking to make

threats to and harass the Plaintiff because of her race and/or gender with the Plaintiff’s personal

cell phone number, the Defendants caused countless threatening and harassing phone calls and text

messages to reach Plaintiff.



79. A representative text message sent to the Plaintiff’s personal cell phone said: “You racist cunt

bitch. Fuck that dog too, stupid bitch. You all over social media lying on a black man. Stupid

typical white bitch.”



80. The Plaintiff received dozens of other text messages like this one to the personal cell phone

number provided by the Defendants.


81. The Defendants’ actions caused her such severe emotional distress that she was
suicidal.



                                 JURISDICTION AND VENUE

82. This Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331, and pursuant

to the principles of supplemental jurisdiction under 28 U.S.C. § 1367.



83. Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because the Southern District of



                                                14
          Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 15 of 30




New York is the judicial district in which at least a substantial portion of the events giving rise to

Plaintiff’s claims occurred.



                                          THE PARTIES

84. Plaintiff Amy Cooper is a white female. She was employed by the Defendants from June 2015

until her termination of employment on May 26, 2020. Plaintiff was an exceptional employee at

Franklin Templeton, earning high performer bonuses in 2016, 2017 and 2018. In or about May

2019, Plaintiff was assigned increased Portfolio Manager and client account responsibilities. At

all relevant times, Plaintiff worked primarily from the Defendants’ location in New York, New

York.



85. Defendants Franklin Templeton, Franklin Templeton Investments, and Franklin Resources,

Inc. is the Plaintiff’s former employer, and is engaged in the business of financial services with a

place of business located at 280 Park Avenue in New York, New York.



86. Defendant Jenny Johnson is, and at all times relevant was, the President and Chief Executive

Officer of the Defendants Franklin Templeton, Franklin Templeton Investments, and/or Franklin

Resources, Inc.



87. Defendants Franklin Templeton Corps. XYZ 1-10 represent corporate agents, successors and

assigns, affiliates, subsidiaries, or divisions of the Defendants Franklin Templeton, Franklin

Templeton Investments, and Franklin Resources liable for any or all claims contained herein, but

whose name(s) or action(s) remains unknown.



                                                 15
          Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 16 of 30




88. Defendants John Does and/or Jane Does 1-10 represent individual agents or persons liable for

any or all claims contained herein, but whose name(s) or action(s) remain unknown.




                         FIRST COUNT AGAINST ALL DEFENDANTS
                           Race Discrimination in Violation of § 1981


89. Plaintiff repeats and realleges all preceding allegations as if separately set forth again herein at

full length.



90. The Defendants discriminated against the Plaintiff on the basis of her race, in violation of

Section 1981.



91. As a result of the Defendants’ discrimination, the Plaintiff has suffered substantial loss of

earnings and benefits and endured severe emotional distress, and will continue to do so in the

future. Accordingly, the Defendant is liable to the Plaintiff for back pay and bonus, loss of unvested

funds and other benefits, front pay or reinstatements, emotional distress damages, attorneys’ fees

and costs, and interest and punitive damages in an amount to be determined at trial.


                   SECOND COUNT AGAINST ALL DEFENDANTS
      Race and Gender Discrimination Under the New York State Human Rights Law


92. Plaintiff repeats and realleges all preceding allegations as if separately set forth again herein at

full length.




                                                  16
          Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 17 of 30




93. Plaintiff was an “employee” for purposes of § 296 of the New York State Human Rights

Law.



94. The Defendants is/are an “employer” for purposes of § 296 of the New York State Human

Rights Law.



95. Defendants unlawfully discriminated against the Plaintiff on the basis of her race and sex in

violation of § 296, et seq. of the New York State Human Rights Law.



96. As a result of the Defendants’ unlawful discrimination, the Plaintiff has suffered substantial

loss of earnings and benefits and endured severe emotional distress, and will continue to do so in

the future. Accordingly, the Defendants are liable to the Plaintiff for back pay and bonus, loss of

unvested funds and other benefits, front pay or reinstatements, emotional distress damages,

attorneys’ fees and costs, and interest and punitive damages in an amount to be determined at trial.



                     THIRD COUNT AGAINST ALL DEFENDANTS
       Race and Gender Discrimination Under the New York City Human Rights Law

97. Plaintiff repeats and realleges all preceding allegations as if separately set forth again herein

at full length.



98. Plaintiff is a “person” as that term is defined by the New York City Human Rights Law § 8-

102(1).



99. The Defendants is/are an “employer” as that term is defined by the New York City Human

                                                  17
          Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 18 of 30




Rights Law § 8-102(5).



100. Defendants unlawfully discriminated against Plaintiff on the basis of her race and gender in

violation of the New York City Human Rights Law § 8-107(2).



101. As a result of the Defendants’ unlawful discrimination, Plaintiff has suffered substantial loss

of earnings and benefits and endured severe emotional distress, and will continue to do so in the

future. Accordingly, the Defendants are liable to the Plaintiff for back pay and bonus, loss of

unvested funds and other benefits, front pay or reinstatements, emotional distress damages,

attorneys’ fees and costs, and interest and punitive damages in an amount to be determined at trial.



102. Defendants’ discriminatory conduct was made with reckless indifference to the rights of the

Plaintiff, entitling the Plaintiff to punitive damages under the New York City Human Rights Law.




                       FOURTH COUNT AGAINST ALL DEFENDANTS
                       Defamation Under New York State Common Law

103. Plaintiff repeats and realleges all preceding allegations as if separately set forth again herein

at full length.



104. Statements made by the Defendants in the May 26, 2020 Twitter statement were false.



105. Statements made by the Defendants in the June 2, 2020 video interview with Bloomberg

were false.



                                                 18
          Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 19 of 30




106. Statements made by the Defendants in the July 6, 2020 video interview with Fortune were

false.



107. The Defendants knew that statements contained in the May 26, 2020 Twitter statement were

false.



108. The Defendants knew that statements contained in the June 2, 2020 video interview with

Bloomberg were false.



109. The Defendants knew that statements made in the July 6, 2020 video interview with Fortune

were false.



110. The false statements made by the Defendants in the May 26, 2020 Twitter statement were

published to third parties.



111. The false statements made by the Defendants in the June 2, 2020 video interview with

Bloomberg were published to third parties.



112. The false statements made by the Defendants in the July 6, 2020 video interview with

Bloomberg were published to third parties.



113. The false statements made by the Defendants in the May 26, 2020 Twitter statement caused



                                              19
          Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 20 of 30




special harm to Plaintiff.



114. The false statements made by the Defendants in the June 2, 2020 video interview with

Bloomberg caused special harm to Plaintiff.



115. The false statements made by the Defendants in the July 6, 2020 video interview with

Bloomberg caused special harm to Plaintiff.



116. As a result of the Defendants’ defamation, the Plaintiff has suffered substantial loss of

earnings and benefits and endured severe emotional distress, and will continue to do so in the

future. Accordingly, the Defendants are liable to the Plaintiff for back pay and bonus, loss of

unvested funds and other benefits, front pay or reinstatements, emotional distress damages,

attorneys’ fees and costs, and interest and punitive damages in an amount to be determined at trial.



                       FIFTH COUNT AGAINST ALL DEFENDANTS
                   Defamation Per Se Under New York State Common Law

117. The Plaintiff repeats and realleges all preceding allegations as if separately set forth again

herein at full length.



118. Statements made by the Defendants in the May 26, 2020 Twitter statement were false.



119. The statements made by the Defendants in the May 26, 2020 Twitter statement tends to

injure plaintiff in her trade, business, or profession.




                                                   20
          Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 21 of 30




120. Statements made by the Defendants in the June 2, 2020 video interview with Bloomberg

were false.



121. The statements made by the Defendants in the June 2, 2020 video interview with

Bloomberg tends to injure Plaintiff in her trade, business, or profession.



122. Statements made by the Defendants in the July 6, 2020 video interview with Fortune were

false.



123. The statements made by the Defendants in the July 6, 2020 video interview with Fortune

tends to injure Plaintiff in her trade, business, or profession.



124. The Defendants knew that statements contained in the May 26, 2020 Twitter statement were

false.



125. The Defendants knew that statements contained in the June 2, 2020 video interview with

Bloomberg were false.



126. The Defendants knew that statements made in the July 6, 2020 video interview with Fortune

were false.



127. The false statements made by the Defendants in the May 26, 2020 Twitter statement were

published to third parties.



                                                  21
          Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 22 of 30




128. The false statements made by the Defendants in the June 2, 2020 video interview with

Bloomberg were published to third parties.



129. The false statements made by the Defendants in the July 6, 2020 video interview with Fortune

were published to third parties.



130. As a result of the Defendants’ defamation per se, Plaintiff has suffered substantial loss of

earnings and benefits and endured severe emotional distress and will continue to do so in the future.

Accordingly, the Defendants are liable to Plaintiff for back pay and bonus, loss of unvested funds

and other benefits, front pay or reinstatements, emotional distress damages, attorneys’ fees and

costs, and interest and punitive damages in an amount to be determined at trial.



                        SIXTH COUNT AGAINST ALL DEFENDANTS
      Intentional Infliction of Emotional Distress Under New York State Common Law


131. Plaintiff repeats and realleges all preceding allegations as if separately set forth again herein

at full length.



132. The Defendants’ announcements to the effect that they had conducted an investigation, and

that the investigation concluded indisputably that the Plaintiff was a racist when Defendants knew

they had not conducted an investigation which concluded indisputably that the Plaintiff was a

racist, was extreme and outrageous.




                                                 22
          Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 23 of 30




133. The Defendants’ announcements to the effect that they had conducted an investigation, and

that the investigation concluded indisputably that the Plaintiff was a racist when Defendants knew

they had not conducted an investigation which concluded indisputably that the Plaintiff was a

racist, was done with a disregard of a substantial likelihood of causing severe emotional distress.



134. The Defendants’ announcements to the effect that they had conducted an investigation, and

that the investigation concluded indisputably that Plaintiff was a racist caused the Plaintiff to suffer

severe emotional distress.



135. As a result of the Defendants’ intentional infliction of emotional distress, Plaintiff has

suffered severe emotional distress and will continue to do so in the future. Accordingly, the

Defendants are liable to the Plaintiff in an amount to be determined at trial.


                      SEVENTH COUNT AGAINST ALL DEFENDANTS
                       Negligence Under New York State Common Law


136. Plaintiff repeats and realleges all preceding allegations as if separately set forth again herein

at full length.



137. The Defendants owed Plaintiff a duty to not facilitate harm, threats and harassment based on

race and gender from third parties to Plaintiff.



138. The Defendants breached its duty to Plaintiff by their telephone system providing Plaintiff’s

personal cell phone number to people calling to make threats and harassment based on race and

gender.

                                                   23
          Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 24 of 30




139. The Defendants’ breach of its duty was a proximate cause of Plaintiff suffering severe

emotional distress caused by people calling Plaintiff’s personal cell phone number to make threats

and harassment based on race and gender.



140. As a result of the Defendants’ negligence, Plaintiff has suffered severe emotional distress and

will continue to do so in the future. Accordingly, the Defendants are liable to Plaintiff in an amount

to be determined at trial.




Dated: May 25, 2021

Law Office of Andrea Paparella, PLLC
-and- Litt Law, PC

Attorneys for Plaintiff


By:    /s Matthew Litt
       Andrea M. Paparella
       Matthew R. Litt


       Pandemic Address:

       4 Dunlap Street
       Salem, MA 01970
       Telephone: (617) 680-2400
       Facsimile: (914) 462-3287
       Email: amp@andreapaparella.com

       -and-

       789 Farnsworth Ave.
       Bordentown, NJ 08505
       Telephone: (908) 902-7071
       Email: MLitt@LittLaw.Net


                                                 24
Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 25 of 30




EXHIBIT “A”
             Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 26 of 30



From: Jerome Lockett <JeromeLockett@gmail.com>
Date: May 26, 2020 at 07:09:52 EDT
To: "Goldstein, Julie (NBCUniversal)" <Julie.Goldstein@nbcuni.com>
Cc: "Walker, Hayley (NBCUniversal)" <Hayley.Walker@nbcuni.com>
Subject: Re: NBC News / TODAY Show Inquiry


Hey Julie,



Thank you for getting back to me. Of course, I wouldn’t mind my statement be put somewhere. The
below can be published wherever of your choosing.

—————-

I’m a 30 year old African American dog owner living in NYC. I frequently take my dog to Central Park and
walk my dog with my friend and his dog (he’s a white man).



[Central Park allows dogs off-leash before 9:AM and after 9:PM there are a few parts of the park that
don’t allow dogs off-leash, no matter the time, the Ramble being one of them]



My friend tells me about a month ago as we’re approaching the Ramble with our dogs off-leash, “a few
days ago there was a dude in their screaming a people to leash their dog. I’m glad that other owner was
with me because he’s a really buff dude waving his helmet.”



I make nothing of it because sometimes people tell us to leash our dogs, but we’re just passing through
quickly and we don’t allow our dogs to go chasing birds or anything so what’s the barn? Sure it’s a rule,
but a rule tons of dogs owners frequently break, especially if we’re just quickly walking through.



Well, a few days later we’re in there and Christian (had no idea his name or that this was the same guy
my friend mentioned to me days ago) comes yelling from about 10 yards away “YOU NEED TO LEASH
YOUR DOG!!! THEY CAN’T BE OFF-LEASH IN HERE.” We both take a few steps back and my friend ask him
if he works for the park and he says no. So we say “sounds good, have a good one.” And when we turn
our back he starts to try and make these noises to call our dogs to him.



I yelled, “don’t try and call my dog to you!” He then says, “if you’re gonna do what you want, them I’m
not gonna do what I want, but you’re not gonna like it.”



Me: What?? Are you threatening me and my dog??
          Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 27 of 30




Christian: *bends down, while gripping his black (Vespa?) helmet attached to his side and starts calling
my dog by clapping* and say “come here puppy! Come here!”



I then ran over to him and pushed him away before he got too close to my dog. He then yelled for
someone to record it, but the two white men he was with seemed uninterested. I said “never fucking
touch someone’s dog that isn’t threatening you and never threaten me again.” Then I walked away with
my dog, my friend and his dogs.




As a black man, I am not scared of another person because their race or ethnicity, but this man IS
threatening with his body language and screaming. I don’t know Amy Cooper at all, I’ve said hello to her
because that’s what dog owners do to other owners in the park, but when I saw that video, I thought, I
cannot imagine if he approached her the same way how she may have genuinely been afraid for her life.
She may not be like me willing to physically defend herself or her dog. I understand the optics of this
video aren’t great, but people need to understand this man is a dick and probably did threaten her. You
can read his Facebook post where he tells the world he told her “you’re not gonna like what I’m going to
do next.” That’s a threat. And she has no idea if this man is pulling out a knife, a gun, or a treat that
laced with a rat poison. If I wasn’t who I was, I would of called the police on that guy too. Sure, we’re
breaking the rules by having our dogs off leash in a park that has 80% of its area off-leash hours, but that
gives that guy no authority to accost people in such manner.



My two fellow dog owners have had similar situations with this man, but don’t feel comfortable coming
forward because they’re white. They think they’ll be seen as some “Karen” or whatever. I obviously
don’t have that fear. I am a liberal man who voted for Barack, Bernie, and Bernie again. I’ll be voting for
Biden as he’s the lesser of two evils. I’m not some right wing nut job trying to push an agenda. I just
think it’s unfair and uncool how the world is pushing their own agenda with this story. Not everyone has
a personal experience like this so I get it because of the optics, but I beg you guys to please publish my
words. This is not the story we all want.



Thank you guys for your time.



-Jerome Lockett
Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 28 of 30




EXHIBIT “B”
          Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 29 of 30




17 June 2020

PERSONAL AND CONFIDENTIAL
Via FEDEX and EMAIL: a2cooper@hotmail.com

Amy M. Cooper, CFA
160 Riverside Blvd, Apt 301
New York, NY 10069

                                     Notice of Investigation

Dear Ms. Cooper:

This letter is to notify you that Professional Conduct has opened an investigation into the incident
in Central Park that resulted in the termination of your employment at Franklin Templeton to
determine whether there were any violations of the CFA Institute Code of Ethics and Standards
of Professional Conduct. Pursuant to that investigation, we request that you provide the following
documents and information within 10 days of the date of this letter:

   1) At the time of the incident in Central Park, did you have a written employment contract
      with Franklin Templeton? If so, please provide a copy. (You may redact any
      confidential personal information such as your social security number, account
      numbers, etc.);

   2) During your employment at Franklin Templeton, did you receive any written complaints
      or warnings? If “yes,” please provide copies;

   3) Please produce copies of all documents and correspondence (including emails)
      exchanged between you (or your attorneys) and Franklin Templeton regarding the
      incident in Central Park and/or your termination;

   4) Provide copies of all firm policies, procedures, codes, and/or standards mentioned or
      cited by Franklin Templeton in connection with the incident in Central Park and/or your
      termination;

   5) Please produce copies of all documents and correspondence (including emails)
      exchanged between you (including your attorneys) and any criminal or government
      authorities regarding the incident in Central Park and/or your termination of
      employment;

   6) PIease provide a current email address where you can be reached. If this address (or
      any of your other contact information) changes during this investigation, you must log
      into your account at www.cfainstitute.org and make the necessary updates as soon as
      possible. Because of security restrictions, Professional Conduct cannot change this
      information on your behalf—you must make all changes through your CFA Institute
      account; and
          Case 1:21-cv-04692-RA Document 1 Filed 05/25/21 Page 30 of 30




   7) Please feel free to provide any additional documents or information that you believe
      would be relevant or useful in our investigation.

Before you become subject to a confidential settlement agreement or protective order regarding
any matter we are investigating, you must request a “carve out” provision that provides us with
access to the agreement and any documents or information we may need in connection with our
investigation.

Finally, please note that our investigation, and any resulting disciplinary proceeding, will be
governed by the 2017 Rules of Procedure: Matters Related to Professional Conduct. Additional
information concerning our investigative process and copies of the Code and Standards, Bylaws,
and Rules of Procedure may be found at: Professional Conduct Program.

If you have any questions about this letter, please contact me at jeffrey.stith@cfainstitute.org.

Sincerely,


Jeffrey K. Stith
Jeffrey K. Stith
Head, Enforcement
Professional Conduct




                                                 2
